

116 HR 9016 IH: Delivering Optimally Urgent Labor Access for Veterans Affairs Act of 2020 
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9016IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mrs. Lawrence (for herself, Mrs. Lesko, Ms. Dean, and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to establish a pilot program to furnish doula services to veterans.1.Short titleThis Act may be cited as the Delivering Optimally Urgent Labor Access for Veterans Affairs Act of 2020  or the DOULA for VA Act of 2020.2.Pilot program on doula support for veterans(a)FindingsCongress finds the following:(1)There are approximately 2,300,000 women within the veteran population in the United States.(2)The number of women veterans using services from the Veterans Health Administration has increased by 28.8 percent from 423,642 in 2014 to 545,670 in 2019.(3)During the period of 2010 through 2015, the use of maternity services from the Veterans Health Administration increased by 44 percent.(4)Although prenatal care and delivery is not provided in facilities of the Department of Veterans Affairs, pregnant women seek care from the Department for other conditions may also need emergency care and require coordination of services through the Veterans Community Care Program under section 1703 of title 38, United States Code.(5)The number of unique women veteran patients with an obstetric delivery paid for by the Department increased by 1,778 percent from 200 deliveries in 2000 to 3,756 deliveries in 2015.(6)The number of women age 35 years or older with an obstetric delivery paid for by the Department increased 16-fold from fiscal year 2000 to fiscal year 2015.(7)A study in 2010 found that veterans returning from Operation Enduring Freedom and Operation Iraqi Freedom who experienced pregnancy were twice as likely to have a diagnosis of depression, anxiety, posttraumatic stress disorder, bipolar disorder, or schizophrenia as those who had not experienced a pregnancy. (8)The number of women veterans of reproductive age seeking care from the Veterans Health Administration continues to grow (more than 185,000 as of fiscal year 2015).(b)Program(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a pilot program to furnish doula services to covered veterans through eligible entities by expanding the Whole Health model of the Department of Veterans Affairs, or successor model, to measure the impact that doula support services have on birth and mental health outcomes of pregnant veterans (in this section referred to as the pilot program).(2)ConsiderationIn carrying out the pilot program, the Secretary shall consider all types of doulas, including traditional and community-based doulas.(3)ConsultationIn designing and implementing the pilot program the Secretary shall consult with stakeholders, including—(A)organizations representing veterans, including veterans that are disproportionately impacted by poor maternal health outcomes;(B)community-based health care professionals, including doulas, and other stakeholders; and(C)experts in promoting health equity and combating racial bias in health care settings. (4)GoalsThe goals of the pilot program are the following:(A)To improve—(i)maternal, mental health, and infant care outcomes;(ii)integration of doula support services into the Whole Health model of the Department, or successor model; and(iii)the experience of women receiving maternity care from the Department, including by increasing the ability of a woman to develop and follow her own birthing plan.(B)To reengage veterans with the Department after giving birth.(c)LocationsThe Secretary shall carry out the pilot program in—(1)the three Veterans Integrated Service Networks of the Department that have the highest percentage of female veterans enrolled in the patient enrollment system of the Department established and operated under section 1705(a) of title 38, United States Code, compared to the total number of enrolled veterans in such Network; and(2)the three Veterans Integrated Service Networks that have the lowest percentage of female veterans enrolled in the patient enrollment system compared to the total number of enrolled veterans in such Network.(d)Open participationThe Secretary shall allow any eligible entity or covered veteran interested in participating in the pilot program to participate in the pilot program. (e)Services provided(1)In generalUnder the pilot program, a covered veteran shall receive not more than 10 sessions of care from a doula under the Whole Health model of the Department, or successor model, under which a doula works as an advocate for the veteran alongside the medical team for the veteran.(2)SessionsSessions covered under paragraph (1) shall be as follows:(A)Three or four sessions before labor and delivery.(B)One session during labor and delivery.(C)Three or four sessions after post-partum, which may be conducted via the mobile application for VA Video Connect. (f)Administration of pilot program(1)In generalThe Office of Women’s Health of the Department of Veterans Affairs, or successor office, shall—(A)coordinate services and activities under the pilot program;(B)oversee the administration of the pilot program; and(C)conduct onsite assessments of medical facilities of the Department that are participating in the pilot program.(2)Guidelines for veteran-specific careThe Office shall establish guidelines under the pilot program for training doulas on military sexual trauma and post traumatic stress disorder. (3)Amounts for careThe Office may recommend to the Secretary appropriate payment amounts for care and services provided under the pilot program, which shall not exceed $3,500 per doula per veteran. (g)Doula Service Coordinator(1)In generalThe Secretary, in consultation with the Office of Women’s Health, or successor office, shall establish a Doula Service Coordinator within the functions of the Maternity Care Coordinator at each medical facility of the Department that is participating in the pilot program.(2)DutiesA Doula Service Coordinator established under paragraph (1) at a medical facility shall be responsible for—(A)working with eligible entities, doulas, and covered veterans participating in the pilot program; and(B)managing payment between eligible entities and the Department under the pilot program.(3)Tracking of informationA doula providing services under the pilot program shall report to the applicable Doula Service Coordinator after each session conducted under the pilot program.(4)Coordination with women's program managerA Doula Service Coordinator for a medical facility of the Department shall coordinate with the women's program manager for that facility in carrying out the duties of the Doula Service Coordinator under the pilot program.(h)Term of pilot programThe Secretary shall conduct the pilot program for a period of 5 years.(i)Technical assistanceThe Secretary shall establish a process to provide technical assistance to eligible entities and doulas participating in the pilot program.(j)Report(1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter for each year in which the pilot program is carried out, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the pilot program.(2)Final reportAs part of the final report submitted under paragraph (1), the Secretary shall include recommendations on whether the model studied in the pilot program should be continued or more widely adopted by the Department.(k)Authorization of appropriationsThere are authorized to be appropriated to the Secretary, for each of fiscal years 2021 through 2026, such sums as may be necessary to carry out this section.(l)DefinitionsIn this section:(1)The term covered veteran means a pregnant veteran or a formerly pregnant veteran (with respect to sessions post-partum) who is enrolled in the patient enrollment system of the Department of Veterans Affairs under section 1705 of title 38, United States Code. (2)The term eligible entity means an entity that provides medically accurate, comprehensive maternity services to covered veterans under the laws administered by the Secretary, including under the Veterans Community Care Program under section 1703 of title 38, United States Code.(3)The term VA Video Connect means the program of the Department of Veterans Affairs to connect veterans with their health care team from anywhere, using encryption to ensure a secure and private session. 